                                                     THIS ORDER IS APPROVED.


                                                     Dated: December 19, 2018




                                                    Brenda Moody Whinery, Chief Bankruptcy Judge
                                                    _________________________________




Case 4:17-bk-14010-BMW   Doc 58 Filed 12/19/18 Entered 12/19/18 15:34:52        Desc
                          Main Document Page 1 of 5
Case 4:17-bk-14010-BMW   Doc 58 Filed 12/19/18 Entered 12/19/18 15:34:52   Desc
                          Main Document Page 2 of 5
Case 4:17-bk-14010-BMW   Doc 58 Filed 12/19/18 Entered 12/19/18 15:34:52   Desc
                          Main Document Page 3 of 5
                          By Dianne Crandell Kerns at 9:59 am, Dec 18, 2018




Case 4:17-bk-14010-BMW   Doc 58 Filed 12/19/18 Entered 12/19/18 15:34:52      Desc
                          Main Document Page 4 of 5
Case 4:17-bk-14010-BMW   Doc 58 Filed 12/19/18 Entered 12/19/18 15:34:52   Desc
                          Main Document Page 5 of 5
